Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority to U.S. Provisional Patent Application No. 62/951,963 dated 20 December 2019.
	
Information Disclosure Statement
The Information Disclosure Statements (IDS)(s) submitted on 8/10/2020 and 4/21/2021 follow the provisions of 37 CFR 1.97 and have been fully considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“a controller coupled to a memory device, the controller configured to: receive data… receive different data… analyze the data… perform an action” (emphasis added) in claim 12.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The Specification describes the corresponding structure, material or acts as follows:
“a computing device” (see Specification e.g., at para. 0013).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Objections
Claims 1-2, 6-7 and 17 are objected to because of the following informalities, appropriate correction being required:
Claim 1 in the “analyzing…” step recites “the medical device”, rather than the implanted medical device.
Claim 2 in the “storing…” step recites storing “the baseline dataset” in a memory device coupled to the mobile device. The mobile device was previously recited as receiving only part of the baseline dataset. The memory device has not been recited as receiving any of the baseline dataset. A step of receiving the baseline dataset is necessary for storing the entire baseline dataset in the memory device.
Claim 6 recites “the medical device”, rather than “the implanted medical device” of claim 1.
Claim 7 in the “receiving… analyzed data” step, there is no previous step of analyzing the data. Also, upon amendment to recite such analysis step, for clarity, the examiner suggests amending this step to recite “responsive to… performing the [[an]] analysis…, receiving… analyzed data…”
Claim 17 introduces “a different memory device” and in the same limitation introduces a wherein clause about the controller of the mobile device.
Claim 17 recites “receive analyzed data” when no analyzing/performing an analysis step was previously recited for the different memory device. The Examiner suggests writing the “receive analyzed data” step as “responsive to [[it]] the different memory device performing an analysis on the data from…, receive, by the controller of the mobile device, the analyzed data…”. But this amendment alone would not add clarity regarding the wherein clause, “wherein the controller… is configured to”. The Examiner further suggests writing the steps without the wherein clause, and instead reciting each step with the structural element performing the step (e.g., receive data, by the controller of the mobile device from the medical device…; perform an analysis, by the different memory device, on the data from…; receive, by the controller of the mobile device, the analyzed data…) These suggestions are meant to advance prosecution, although there may be drafting errors or clarity issues that are further remedied later in prosecution.










Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.
Claims 1, 7, 12 and 17 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Claims 1, 7, 12 and 17 fall into at least one of the statutory categories (i.e., process, machine). 
Step 2A Prong 1: 

The identified abstract idea for claim 1 is as underlined:
	receiving, by a mobile device wirelessly coupled to a medical device implanted in a person, data from the implanted medical device, wherein the data is a part of a baseline dataset related to an operation of the implanted medical device performed on the person;
	receiving different data from the implanted medical device, wherein the different data is received from the implanted medical device as the different data is generated by the implanted medical device;
	analyzing the data from the implanted medical device and the different data generated by the medical device; and
	performing an action at the mobile device or the implanted medical device, or both, based on the analyzed data from the implanted medical device and the different data generated by the implanted medical device.

The identified claim elements, as drafted, is a process that under the broadest reasonable interpretation (BRI) covers a method of organizing human activity but for the recitation of a mobile device. That is, other than reciting a mobile device, the claimed invention amounts to a human following a series of rules or steps to perform an action based on analyzed data from an implanted medical device and different data generated by the implanted medical device. For example, but for the mobile device, the claims encompass a person receiving data, wherein the data is part of a baseline dataset, the baseline dataset related to an operation of the implanted medical device performed on a person. The Examiner notes that the October 2019 guidance (2019 PEG) at pg. 5 states that certain methods of organizing human activity includes “activity that falls within the enumerated sub-groupings” including a person’s interaction with a computer. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. See additionally MPEP § 2106.04(a)(2). Accordingly, the claims recite an abstract idea.



The identified abstract idea for claim 7 is as underlined:
	receiving, by a mobile device wirelessly coupled to a medical device implanted in a person, data from the implanted medical device, wherein the data is a baseline dataset related to the implanted medical device;
	transmitting, from the mobile device, the data from the implanted medical device to a different memory device wirelessly coupled to the mobile device;
	receiving, by the mobile device, different data from the implanted medical device, wherein the different data is received as the different data is generated by the implanted medical device;
	transmitting, from the mobile device, the different data from the implanted medical device to the different memory device wirelessly coupled to the mobile device;
	receiving, by the mobile device, analyzed data from the different memory device wirelessly coupled to the mobile device and responsive to the different memory device wirelessly coupled to the mobile device performing an analysis on the data from the implanted medical device; and
	performing an action at the mobile device or the implanted medical device, or both, based on the analyzed data from the implanted medical device and the different data generated by the implanted medical device.

The identified claim elements, as drafted, is a process that under the broadest reasonable interpretation (BRI) covers a method of organizing human activity but for the recitation of a mobile device and a different memory device (note: there is only one memory device; ‘different’ has no meaning). That is, other than reciting these additional elements, the claimed invention amounts to a human following a series of rules or steps to perform an action based on analyzed data from an implanted medical device and different data generated by the implanted medical device. For example, but for the mobile device and the ‘different’ memory device, the claims encompass a person receiving data, wherein the data is a baseline dataset related to the implanted medical device. See also analysis, supra.

The identified abstract idea for claim 12 is as underlined:
	a controller coupled to a memory device, the controller configured to: 
	receive data from a medical device coupled to the memory device, wherein the data is a baseline related to the medical device;
	receive different data from the medical device, wherein the different data is received from the medical device as the different data is generated by the medical device;
	analyze the data from the medical device and the different data generated by the medical device; and
	perform an action based on the analyzed data from the medical device and the different data generated by the medical device.

The identified claim elements, as drafted, is a process that under the broadest reasonable interpretation (BRI) covers a method of organizing human activity but for the recitation of a computing device (controller structure) and a memory device. That is, other than reciting these additional elements, the claimed invention amounts to a human following a series of rules or steps to perform an action based on analyzed data from a medical device and different data generated by the medical device. For example, but for the computing device and the memory device, the claims encompass a person receiving data, wherein the data is a baseline related to the medical device; and (continuously) receiving different data (i.e., wherein the different data is received as the different data is generated). See also analysis, supra.

The identified abstract idea for claim 17 is as underlined:
	a memory device coupled to a controller included in a mobile device;
	a medical device coupled to the mobile device, the medical device to provide information about the medical device to the mobile device, wherein the medical device is implantable; and
	a different memory device coupled to the mobile device to receive the information about the medical device from the mobile device, wherein the controller of the mobile device is configured to:
	receive data from the medical device, wherein the controller stores the data in the memory device coupled to the controller as a baseline dataset related to the medical device;
	transmit the data from the medical device to the different memory device;
	receive different data from the medical device, wherein the different data is received from the medical device as the different data is generated by the medical device;
	transmit the different data from the medical device to the different memory device;
	receive analyzed data from the different memory device responsive to it performing an analysis on the data from the medical device and the different data generated by the medical device;
	initiate an action based on the analyzed data from the different memory device; and
	update the baseline dataset based on the analyzed data, the action, or both.

The identified claim elements, as drafted, is a process that under the broadest reasonable interpretation (BRI) covers a method of organizing human activity but for the recitation of a mobile device, including a memory device and a controller, and a different memory device. That is, other than reciting these additional elements, the claimed invention amounts to a human following a series of rules or steps to initiate an action based on analyzed data from a (second) memory device and update the baseline dataset based on the analyzed data. For example, but for the mobile device, the claims encompass a person receiving and storing data as a baseline dataset related to an implantable medical device; and (continuously) receiving different data (i.e., other than the baseline dataset) (i.e., as it is generated). See also analysis, supra.

Step 2A Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a mobile device (claims 1, 7 and 17); memory device(s) (claims 7, 12 and 17); and a computing device (claim 12), the mobile device of claim 17 including a memory device and a controller, that implement the identified abstract idea (see e.g., claim 1 limitation reciting “receiving, by a mobile device… data”). The additional elements aforementioned are not described by the applicant and are recited at a high-level of generality (i.e., a generic computer or computer component performing a generic computer or computer component function that facilitates the identified abstract idea) such that these amount no more than mere instructions to apply the exception using a generic computer component (see Specification e.g., at para. 0005, 0013 and 0016). See MPEP § 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims further recite the additional element of an implantable medical device, implanted or not, that collects, transmits or outputs data (see e.g., claim 1 limitation reciting “receiving… data from the implanted medical device”). The additional element is not described by the applicant and are recited at a high-level of generality (i.e., as a general means of collecting, transmitting or outputting data) and amounts to a location (within the human body or not) from which data is received or to which data is transmitted or outputted, each of which represents an extra-solution activity. See MPEP § 2106.04(d)(I). Accordingly, even in combination, this additional element does not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
The claims further recite the additional element of the implantable medical device, implanted or not. An implantable medical device, implanted or not, is a data source that is or can be implanted within a patient and configured to perform functions (see Cossler et al., US 2018/0182475 A1 at [0063]). Under practical application, the additional element is merely generally linking the abstract idea to a particular technological environment (see e.g., claim 1 limitation reciting “a mobile device wirelessly coupled to a medical device implanted in a person”; and see additionally, e.g., claim 1 limitation reciting data “generated by the implanted medical device”). See MPEP § 2106.04(d)(I). Accordingly, even in combination, this additional element does not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
	
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a mobile device (claims 1, 7 and 17); memory device(s) (claims 7, 12 and 17); and a computing device (claim 12), the mobile device of claim 17 including a memory device and a controller, to perform the method (e.g., the method of claim 1) amount no more than mere instructions to apply the exception using a generic computer or generic computer component. Mere instructions to apply an exception using generic computer(s) and/or generic computer component(s) cannot provide an inventive concept (“significantly more”).
Also discussed above with respect to integration of the abstract idea into a practical application, the additional element of an implantable medical device, implanted or not, (i.e., a device that collects, transmits or outputs data) is considered extra-solution activity. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. MPEP § 2016.05(d)(II) indicates that receiving, transmitting and outputting data over a network, e.g. mere data gathering using the Internet, has been held by the courts to be well-understood, routine, conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). See also MPEP 2106.05(g) (citing CyberSource, Mayo and OIP Techs.) Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such, the claims are not patent eligible.
Also discussed above with respect to integration of the abstract idea into a practical application, the additional element of the implantable medical device, implanted or not, is considered generally linking the abstract idea to a particular technological environment. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field. See MPEP § 2106.05(h). Cossler indicates that implantable medical devices are well-understood, routine, conventional concepts. Cossler indicates that implantable medical devices, such as ICDs, have been used to perform functions of medical monitoring of physiological information (see Cossler at para. 0063 and 0065). Further, the prior art of record indicates that implantable medical devices are well-understood, routine, and conventional concepts (see Finch et al., US 2019/0030350 A1, at para. 0033; and An et al., US 2020/0188677 A1 (IDS document), at para. 0048). “Well-understood, routine and conventional elements cannot provide an inventive concept (“significantly more”). Thus, the claims are not patent eligible.

Dependent claims 2-6, 8-11, 13-16 and 18-22, when analyzed as a whole, are similarly rejected under 35 U.S.C. §101 because the additional limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. The claims, when considered alone or as an ordered combination, either (1) merely further define the abstract idea, (2) do not further limit the claim to a practical application, or (3) do not provide an inventive concept such that the claims are subject matter eligible.
	Claim 2 merely further describes the additional elements of the memory device coupled to the mobile device (e.g., storing the baseline dataset, updating… based at least in part on the action) (see analysis, supra).
Claim 3 merely further describes the abstract idea (e.g. the information related to a user) (see analysis, supra).
Claims 4-5 further recite the additional element of a computing device or another mobile device, which is highly generalized and amounts to a location to/from which information is received, transmitted or outputted (see analysis, supra).
Claim 6 further recites the additional element of the (implantable) medical device, implanted or not, having an operation initiated based on an assessment. The claim limitation, which is considered an additional element, is merely reciting the words “apply it” (or an equivalent) with the judicial exception, which is insufficient to provide a practical application. See MPEP § 2106.04(d)(I). Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of initiating an operation of the (implantable) medical device (implanted or not) based on an assessment (recited in claim 6) to perform the method amounts no more than merely reciting the words “apply it” (or an equivalent) with the judicial exception, which is insufficient to provide a practical application. See MPEP §§ 2106.05(a) and (f). Merely reciting the words “apply it” (or an equivalent) with the judicial exception cannot provide an inventive concept (“significantly more”).
Claim 8 further recites the different memory device, as well as the mobile device and a computing device, amounting to a location to/from which data is (or can be) received, transmitted or outputted. See analyses, supra.
Claim 9 merely further describes the additional element of the different memory device (e.g., coupled, performing analysis by comparing data) and the mobile device (e.g., coupled). See analyses, supra.
Claims 10-11 merely further describes the abstract idea (e.g., updating the baseline dataset, refraining from updating the baseline dataset). See analysis, supra.
Claim 13 further recites the medical device of claim 12 as an implantable medical device, implanted or not (see analysis, supra).
Claim 14 merely further describes the additional elements of the apparatus (i.e., the computing device) and the medical device as amounting to locations to/from which data is received, transmitted or outputted; and the medical device as amounting to no more than merely reciting the words “apply it” (or an equivalent) with the judicial exception (e.g., generates electricity responsive to the receipt of the signal) (see analyses, supra). Note: The action could be, e.g., a notification/alarm/message transmitted to the medical device, the notification requesting a person generate electricity with the medical device, since “responsive to” language is not a positive recitation of one device controlling another device.
Claims 15-16 merely further describes the apparatus (i.e., the computing device) performing an action, e.g., generating an alarm/audible signal or electronic communication or vibration (i.e., amounting to a location to which data is output), transmitting a notification to another computing device (i.e., amounting to a location from which data is transmitted), generating an electric shock (i.e., amounting to mere instructions to apply, alternately amounting to no more than merely reciting the words “apply it” or an equivalent). See analyses, supra. Note: a computing device is a general-purpose computer.
Claim 18 further recites the additional element of the mobile device as a smartwatch including a display, i.e., a highly generalized computer-based device that accepts different applications, i.e., a general-purpose computer including a generic computer component, that amounts to mere instructions to apply the judicial exception (e.g., steps including initiating the action). See analysis, supra.
Claim 19 merely further describes the additional elements of the medical device (i.e., merely reciting the words “apply it” or an equivalent) and the smartwatch (i.e., amounting to a location from which data is outputted). See analyses, supra.
Claim 20 merely further describes the additional elements of the different memory device amounting to a location to which data is transmitted and the smartwatch amounting to a location to which data is received. See analysis, supra.
Claim 21 further recites the medical device as an implantable cardioverter-defibrillator (ICD). An ICD is a data source that is or can be implanted within a patient and configured to perform functions (see Cossler et al., US 2018/0182475 A1 at [0063]). Under practical application, the additional element is merely generally linking the abstract idea to a particular technological environment. See MPEP § 2106.04(d)(I). Accordingly, even in combination, this additional element does not integrate the abstract idea into a practical application. Claim 21 is directed to an abstract idea.
Also discussed above with respect to integration of the abstract idea into a practical application, the additional element of the ICD is considered generally linking the abstract idea to a particular technological environment. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field. See MPEP § 2106.05(h). Cossler indicates that ICDs are well-understood, routine, conventional concepts. Cossler indicates that implantable medical devices, such as ICDs, have been used to perform functions (e.g., conventional functions) and sensing of biomarkers in bodily fluids (see Cossler at para. 0063 and 0065). Further, the prior art of record indicates that ICDs are well-understood, routine, and conventional concepts (see Finch et al., US 2019/0030350 A1, at para. 0033; and An et al., US 2020/0188677 A1 (IDS document), at para. 0048 and 0058). “Well-understood, routine and conventional elements cannot provide an inventive concept (“significantly more”). Thus, Claim 21 is not patent eligible.
Claim 22 further recites the medical device as an insulin pump. An insulin pump is a therapeutic device (see Mazlish et al., US 2018/0200437 A1, at para. 0004). Under practical application, the additional element is merely generally linking the abstract idea to a particular technological environment. See MPEP § 2106.04(d)(I). Accordingly, even in combination, this additional element does not integrate the abstract idea into a practical application. Claim 22 is directed to an abstract idea.
Also discussed above with respect to integration of the abstract idea into a practical application, the additional element of the insulin pump is considered generally linking the abstract idea to a particular technological environment. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field. See MPEP § 2106.05(h). Mazlish indicates that insulin pumps are well-understood, routine, conventional concepts. Mazlish indicates that insulin pumps have been used to provide periodic or continuous delivery of insulin (see para. 0004). Further, the prior art of record indicates that insulin pumps are well-understood, routine, and conventional concepts (see Aysin et al., US 2019/0362841 A1 (IDS document), at para. 0019; and Hadad et al., US 2019/0290172 A1 (IDS document), at para. 0257). “Well-understood, routine and conventional elements cannot provide an inventive concept (“significantly more”). Thus, Claim 22 is not patent eligible.
Claims 21-22 further describe the mobile device controller initiating an action (e.g., a notification), wherein the action initiates (1) a delivery of an electric shock by the ICD or (2) a delivery of glucose by the glucose pump. See Specification at para. 0036. Each claim limitation, which is considered an additional element, is merely reciting the words “apply it” (or an equivalent) with the judicial exception (e.g., a notification/alarm/message initiating a delivery of an electric shock), which is insufficient to provide a practical application. See MPEP § 2106.04(d)(I). Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of an action (e.g., a notification) initiating (1) a delivery of an electric shock by the ICD (claim 21) or (2) a delivery of glucose by the insulin pump (claim 22) to perform the method amount no more than merely reciting the words “apply it” (or an equivalent) with the judicial exception, which is insufficient to provide a practical application. See MPEP §§ 2106.05(a) and (f). Merely reciting the words “apply it” (or an equivalent) with the judicial exception cannot provide an inventive concept (“significantly more”).

The Examiner suggests amending to add claim limitations of claims 14 and 21 (or 14 and 22) into the independent claims for further consideration. See Specification at para. 0037. Note: Amending some independent claims with claims 14 and 21 and some independent claims with claims 14 and 22 would likely create two groups of claims, requiring restriction between two divergent claim groups.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3-9 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Houben et al. (US 2011/0105860 A1).

Re. CLAIM 1: Houben teaches a method, comprising:  
	receiving, by a mobile device (see [0036], “programmer 24”) wirelessly coupled to a medical device implanted in a person (implantable medical device (IMD) 16), data from the implanted medical device ([0026] teaches IMD 16 is coupled to programmer 24. [0041] teaches these elements communicate (receive/transmit) wirelessly. Fig. 6 step 202 & [0109] – [0110] teach IMD 16 recording baseline heart rate. [0036]-[0037] teach interacting with the programmer 24 and subsequently retrieving physiological or diagnostic information or values for operational parameters from the IMD 16), wherein the data is a part of […];
	receiving different data from the implanted medical device, wherein the different data is received from the implanted medical device as the different data is generated by the implanted medical device (see Fig. 6 step 208. [0113] teaches the IMD 16 begins monitoring (necessarily measuring/generating) short term averages of data (different data). The system 10 continues to monitor these data (necessarily received from IMD 16) unless and until one or more measurements are outside the predetermined threshold zone.);
	analyzing the data from the implanted medical device and the different data generated by the medical device (see Fig. 6 at steps 204 and 210. The Examiner interprets using a measured baseline to calculate a predetermined threshold zone (step 204) and comparing the predetermined threshold zone with monitored data (step 210) as analyzing the data and different data.); and
	performing an action at the mobile device or the implanted medical device, or both, based on the analyzed data from the implanted medical device and the different data generated by the implanted medical device (Fig. 6 at step 212 & [0114] teach in the event that measurement(s)/monitored data are outside the predetermined threshold zone, either IMD 16 or programmer 24 issues an alert.)

Houben may not explicitly teach the received data is part of a baseline dataset related to an operation of the implanted medical device performed on the person.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the noted features of the programmer 24 retrieving data from the IMD 16 with teaching of Houben (recorded baseline heart rate HRB), since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in Houben. Recording baseline data (as taught by Houben) does not change or affect the normal communication-related functionality of the system and method of detecting worsening heart failure of Houben. Communicating IMD-related information to a programmer 24 would be performed the same way even with the addition of communicating baseline data or any other data of the IMD 16. Since the functionalities of the elements do not interfere with each other, the results of the combination would be predictable.

Re. CLAIM 3: Houben teaches the method of claim 1, further comprising receiving information related to a user of the implanted medical device (see claim 1 prior art rejection), wherein the information is related to at least one of family history, geographic location, a health of the user, habits of the user, or any combination thereof ([0032], teaching symptoms entered by the patient via the programmer. See additionally [0038].)

Re. CLAIM 4: Houben teaches the method of claim 1, further comprising transmitting [… the analyzed data…] to a computing device, wherein the computing device is within a medical center (Fig. 6 at step 212 & [0114] teach in the event that measurement(s)/monitored data are outside the predetermined threshold zone (analyzed data), either IMD 16 or programmer 24 issues an alert. [0033] teaches transmitting the alert to another device, e.g., transmitting the alert to a server and relaying the transmitted data to a computing device. The Examiner interprets the such a computing device to be located in a medical center so a clinician/user may interact with it.)

Houben may not explicitly teach transmitting certain data, e.g., the analyzed data.
	However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the noted feature of the programmer (or IMD) with teaching of Houben, since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in Houben. Transmitting data (as taught by Houben) do not change or affect the normal communication-related functionality (e.g. receiving, transmitting and outputting data) of the system and method of detecting worsening heart failure of Houben. Communicating patient-related information with the programmer and/or IMD would be performed the same way even with the addition of communicating certain data disclosed. Since the functionalities of the elements do not interfere with each other, the results of the combination would be predictable.

Re. CLAIM 5: Houben teaches the method of claim 1, further comprising transmitting [… the analyzed data…] to another [… mobile…] device corresponding to a user of the implanted medical device (Fig. 6 at step 212 & [0114] teach in the event that measurement(s)/monitored data are outside the predetermined threshold zone (analyzed data), programmer 24 (mobile device) issues an alert. [0033] teaches transmitting the alert to another device. See also [0036], “handheld computing device”.)

Houben may not explicitly teach transmitting certain data, e.g., the analyzed data.
	However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the noted feature of the programmer with teaching of Houben, since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in Houben. Transmitting data (as taught by Houben) do not change or affect the normal communication-related functionality (e.g. receiving, transmitting and outputting data) of the system and method of detecting worsening heart failure of Houben. Communicating patient-related information with the programmer would be performed the same way even with the addition of communicating certain data disclosed. Since the functionalities of the elements do not interfere with each other, the results of the combination would be predictable.

Houben may not explicitly teach another mobile device.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the noted features of another device with teaching of Houben, since the combination is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of another handheld computing device for the receiving means. Thus, the simple substitution of one known element (another “device”) for another (“a handheld computing device”) producing a predictable result renders the claim obvious.

Re. CLAIM 6: Houben teaches the method of claim 1, further comprising:
	assessing a health of the user of the medical device responsive to the analyzed data (Fig. 6 teaches comparing monitored data to the predetermined threshold zone based on the measured baseline (assessing a health).); and
	initiating an operation of the medical device based on the assessment ([0032] teaches the IMD 16 may monitor data. [0033] teaches the IMD 16 may provide an alert. Fig. 6 teaches (IMD 16) monitoring data (step 208) or issuing an alert (step 212) based on the comparison. See also [0113] – [0114], associated text.)

Re. CLAIM 7: Houben teaches the method, comprising:
	receiving, by a mobile device (see [0036], “programmer 24”) wirelessly coupled to a medical device implanted in a person (implantable medical device (IMD) 16), data from the implanted medical device ([0026] teaches IMD 16 is coupled to programmer 24. [0041] teaches these elements communicate (receive/transmit) wirelessly. Fig. 6 step 202 & [0109] – [0110] teach IMD 16 recording baseline heart rate. [0037] teaches interacting with the programmer 24 and subsequently retrieving physiological or diagnostic information or values for operational parameters from the IMD 16), wherein the data is […];
	transmitting, from the mobile device, [… the data from the implanted medical device…] to a different memory device wirelessly coupled to the mobile device (See Fig. 3, IMD 16 memory 82 (different memory device) and Fig. 4, programmer 24 memory 102. [0113] teaches once calculated, the IMD 16 and/or programmer 24 store the predetermined threshold zone in memory. [0033] teaches programmer 24 may provide (transmit) an alert to another device.);
	receiving, by the mobile device (see e.g., [0113]. The Examiner notes that data stored is necessarily received), [… different data…] from the implanted medical device (see e.g., [0037]), wherein [… the different data…] is received as the different data is generated by the implanted medical device (see Fig. 6 step 208. [0113] teaches the IMD 16 begins monitoring (necessarily measuring/generating) short term averages of data (different data). The system 10 continues to monitor these data (necessarily received from IMD) unless and until one or more measurements are outside the predetermined threshold zone (TZ).); 
	transmitting, from the mobile device, [… the different data from the implanted medical device…] to the different memory device wirelessly coupled to the mobile device (see previous citations);
	receiving, by the mobile device, [… analyzed data…] ([0113] teaches once calculated, the IMD 16 and/or programmer 24 store the predetermined TZ (analyzed data) in memory.) from the different memory device wirelessly coupled to the mobile device ([0037] teaches programmer 24 retrieves data from IMD 16 (its memory 82)) and responsive to the different memory device (IMD 16 memory 82) wirelessly coupled to the mobile device (Fig. 3 & [0041]) [… performing an analysis on the data from the implanted medical device…] (Fig. 6 step 204 & [0111] teach defining a predetermined threshold zone TZ, which is a function of measured data (from IMD 16). The Examiner notes it is unclear what a different memory device entails and which element is performing an analysis.); and
	performing an action at the mobile device or the implanted medical device, or both, based on the analyzed data from the implanted medical device and the different data generated by the implanted medical device (see claim 1 prior art rejection. Fig. 6 at step 212 & [0114] teach in the event that measurement(s)/monitored data are outside the predetermined threshold zone, either IMD 16 or programmer 24 issues an alert.)

Houben may not explicitly teach the mobile device (programmer 24) receiving, transmitting, storing, or outputting certain data, 
	e.g., a baseline dataset related to the implanted medical device performed on the person, 
	e.g., data from the implanted medical device, 
	e.g., different data, 
	e.g., analyzed data.
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the noted feature of the programmer with teaching of Houben (e.g., the programmer retrieving data in [0037], the programmer providing data to another device in [0033], the programmer storing data in [0113], programmer interaction occurring via its display in [0036]), since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in Houben. Receiving, transmitting, storing and outputting data (as taught by Houben) do not change or affect the normal communication and storage-related functionality of the system and method of detecting worsening heart failure of Houben. Communicating and storing IMD-related information with the programmer would be performed the same way even with the addition of communicating and storing certain types of data disclosed in Houben. Since the functionalities of the elements do not interfere with each other, the results of the combination would be predictable.

Houben may not explicitly teach the different memory device (82) or the mobile device (24) performing an analysis on the data from the implanted medical device.
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the noted feature of the IMD memory (82) or the programmer (24) with teaching of Houben (e.g., Fig. 6 & [0111]), since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in Houben. Analyzing data from the IMD (16) (as taught by Houben) does not change or affect the normal memory- or programmer-related functionality of the system and method of detecting worsening heart failure of Houben. Analyzing IMD-related information would be performed the same way even with the addition of programmer or memory technology. Since the functionalities of the elements (programmer 24, memory 82 and IMD 16) do not interfere with each other, the results of the combination would be predictable.

Re. CLAIM 8: Houben teaches the method of claim 7, wherein the different memory device (IMD 16 memory 82) wirelessly coupled to the mobile device ([0041]) is located on a private cloud and communicatively coupled to at least one of the implanted medical device, a computing device at a medical facility, or both (Fig. 8 & [0023] teaches an external device/server 314 and computing devices 316 are coupled to the IMD 16 and programmer 24 via a network 312 (private cloud). The Examiner notes “at a medical facility” is not a technical feature.)

Re. CLAIM 9: Houben teaches the method of claim 7, wherein [… the different memory device…] (IMD 16 memory 82) wirelessly coupled to the mobile device ([0041]) performs the analysis on the data (Fig. 6) by comparing the baseline dataset to the different data generated by the implanted medical device (Fig. 6 step 210 & [0113] teach the IMD 16 monitors and compares the monitored data (different data) to the threshold zone (TZ). [0111] teaches TZ was defined as a function of the measured baseline.)

Houben does not explicitly teach the different memory device performs the analysis.
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the noted features of the IMD 16 with teaching of Houben, since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in Houben. Providing programmable technology (as taught by Houben) does not change or affect the normal memory-related functionality of the system and method of detecting worsening heart failure of Houben. Comparing patient-related information with the IMD 16 would be performed the same way even with the addition of memory technology. Since the functionalities of the elements in Houben do not interfere with each other, the results of the combination would be predictable.

Re. CLAIM 12: The subject matter of claim 12 is essentially defined in terms of an apparatus, which is technically corresponding to claim 1. Since claim 12 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. Note: Houben’s programmer 24 has a memory 102 (Fig. 4) and may be a handheld computing device ([0036]).

Re. CLAIM 13: Houben teaches the apparatus of claim 12, wherein the medical device is an implantable medical device (IMD 16), and the data from the medical device (see analogous claim 1 prior art rejection) is at least one of an identifier of the medical device, an identifier of a user of the medical device, a medical facility associated with the medical device, family history of the user of the medical device ([0118] & [0119] teach inputs used by IMD 16 to calculate TZ, e.g. heart rate, may include additional factors, e.g., family history), or any combination thereof.

Re. CLAIM 14: Houben teaches the apparatus of claim 12, wherein:
	the action is a signal transmitted to the medical device ([0106] teaches IMD 16 providing an alert by communicating with an external device e.g. the programmer 24; and similarly, if the alert module is implemented in the programmer, alert module 128 may cause programmer to send a telemetry signal (action) to IMD 16 that causes IMD 16 to generate the alert.); and
	the medical device generates electricity responsive to the receipt of the signal ([0106] teaches in response to communication from alert module 128, the programmer (or IMD 16) may emit a beeping sound, displaying a text prompt, vibrate, or cause buttons and/or screens to flash (generate electricity).)
	
Re. CLAIM 15: Houben teaches the apparatus of claim 12, wherein:
	the action is an alarm ([0106] teaches IMD 16 providing an alert by communicating with an external device e.g. the programmer 24; and similarly, if the alert module is implemented in the programmer, alert module 128 may cause programmer to send a telemetry signal to IMD 16 that causes IMD 16 to generate the alert (alarm).); and
	the alarm is generated by the apparatus in the form of an audible signal, a vibration, an electronic communication, an electric shock, or any combination thereof ([0106] teaches in response to communication from alert module 128, the programmer (or IMD 16) (the apparatus) may emit a beeping sound, displaying a text prompt, vibrate, or cause buttons and/or screens to flash.)

Re. CLAIM 16: Houben teaches the apparatus of claim 12, wherein:
	the action is a notification ([0106] teaches IMD 16 or programmer 24 providing an alert by communicating with an external device or programmer or IMD, sending a telemetry signal to the receiving device, causing the receiving device to generate the alert (notification) e.g., emit a beeping sound, display a text prompt, vibrate, or cause buttons and/or screens to flash.); and
	the notification is transmitted to a computing device that includes information [… about the medical device…] ([0033] teaches the alert may be a silent alert transmitted to another device associated with a clinician or other user, such as a silent alert transmitted to a server and relayed to a physician via a computing device. The Examiner interprets a text prompt as the notification.)

Houben may not explicitly teach the notification includes information about the medical device.
However, the limitation claims information/labels that constitute nonfunctional descriptive information that is/are not functionally involved in the recited system (see MPEP §2111.05). The function described by the system would be performed the same regardless of whether the claimed information/labels was substituted with nothing. Because Houben teaches a device (e.g., IMD, programmer, external device) that is capable of transmitting alert information having data labels, substituting the information/labels of the claimed invention for the information/labels of the prior art would be an obvious substitution of one known element for another, producing predictable results. Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date, to have substituted the information/labels applied to the transmitted alert data of the prior art with any other information/labels because the results would have been predictable. MPEP 2112.01, Section III (see also In re Ngai, Ex Parte Breslow).

Claims 2, 10-11, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Houben in view of Sharma et al. (US 2017/0245794 A1).

Re. CLAIM 2: Houben teaches the method of claim 1, further comprising:
	storing the baseline dataset in [… a memory device…] coupled to the mobile device ([0110] teaches recording a baseline. [0113] teaches storing calculated data in IMD and/or programmer memory. Fig. 8 & [0023] teaches an external device/server 314 coupled to the programmer (mobile device). See Specification at para. 0040. [0118] teaches the external device can be used to calculate the data. [0106] teaches communicating with the external device.); and
	[… updating the baseline dataset…] based at least in part on the different data
received from the implanted medical device, the action, or both (see Specification at para. 0048. See previous citations. The Examiner interprets monitored data as different data received from IMD 16, i.e., data measured after establishing a baseline, e.g., the baseline established over the initial programming period (see [0109]-[0111]). [0009] teaches issuing an alert (action) if the monitored data is outside the zone defined using the measured baseline.)

Houben may not teach 
	an external device having a memory device or 
	updating the baseline dataset.
Sharma teaches 
	an external device (server 130) having a memory device (memory 136); and
	updating the baseline dataset (see Specification at para. 0048. [0065] teaches metric parameters 83 may store a metric-specific threshold for each of the patient metrics, which can be predetermined and held constant over the entire monitoring or modified, by a user (e.g. Houben’s clinician) or automatically, to compensate certain patient conditions. For example, a heart rate threshold may be changed over the course of monitoring if the normal or baseline heart rate has changed.)
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified the system and method of detecting worsening heart failure of Houben (of Medtronic, Inc.) to store data and update a baseline and to use this information as part of methods and systems for seamless therapy adjustment as taught by Sharma (of Medtronic, Inc.), with the motivation of improving a chronic heart failure (CHF) patient’s heart function, thereby improving quality of patient care (see Sharma at para. 0003).

Re. CLAIM 10: Houben teaches the method of claim 9, further comprising
	[… updating the baseline dataset…] responsive to the comparison (Fig. 6, step 210) of the baseline dataset to the different data generated by the implanted medical device (see Specification at para. 0048. Fig. 6 step 212 & [0009] teaches issuing an alert when (responsive to) the monitored data is outside the zone defined using the measured baseline.)

Houben does not teach updating the baseline dataset.
Sharma teaches 
	updating the baseline dataset (see Specification at para. 0048. [0065] teaches metric parameters 83 may store a metric-specific threshold for each of the patient metrics, which can be predetermined and held constant over the entire monitoring or modified, by a user (e.g. Houben’s clinician) or automatically, to compensate certain patient conditions. For example, a heart rate threshold may be changed over the course of monitoring if the normal or baseline heart rate has changed.)
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified the system and method of detecting worsening heart failure of Houben (of Medtronic, Inc.) to store data and update a baseline and to use this information as part of methods and systems for seamless therapy adjustment as taught by Sharma (of Medtronic, Inc.), with the motivation of improving a chronic heart failure (CHF) patient’s heart function, thereby improving quality of patient care (see Sharma at para. 0003).

Re. CLAIM 11: Houben teaches the method of claim 9, further comprising
	refraining from [… updating the baseline dataset…] responsive to the comparison (Fig. 6, step 210) of the baseline dataset to the different data generated by the implanted medical device (see Specification at para. 0048. Fig. 6 step 212 & [0009] teach issuing an alert when the monitored data is outside the zone defined using the measured baseline. Fig. 6 step 208 & [0113] teach continuing to monitor data unless and until measurement(s) are outside of TZ. The Examiner interprets looping back to step 208 from step 210 as refraining from issuing an alert.)

Houben does not teach updating the baseline dataset.
Sharma teaches 
	updating the baseline dataset (see Specification at para. 0048. [0065] teaches metric parameters 83 may store a metric-specific threshold for each of the patient metrics, which can be predetermined and held constant over the entire monitoring or modified, by a user (e.g. Houben’s clinician) or automatically, to compensate certain patient conditions. For example, a heart rate threshold may be changed over the course of monitoring if the normal or baseline heart rate has changed.)
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified the system and method of detecting worsening heart failure of Houben (of Medtronic, Inc.) to store data and update a baseline and to use this information as part of methods and systems for seamless therapy adjustment as taught by Sharma (of Medtronic, Inc.), with the motivation of improving a chronic heart failure (CHF) patient’s heart function, thereby improving quality of patient care (see Sharma at para. 0003).

Re. CLAIM 17: Houben teaches a system, comprising:
	a memory device (Fig. 4 memory 102) coupled to a controller (Fig. 4 processor 100) included in a mobile device (Fig. 4 element 24. [0036] teaches programmer 24 may be a handheld computing device.);
	a medical device coupled to the mobile device (see Fig. 8 & [0041], IMD 16 and programmer 24), the medical device to provide information about the medical device to the mobile device ([0037] teaches interacting with programmer to communicate with IMD, e.g., to retrieve physiological or diagnostic information, select values for operational parameters of the IMD (necessarily retrieved). See also [0038].), wherein the medical device is implantable (see [0017], teaching implantable medical device (IMD)); and
	[… a different memory device…] coupled to the mobile device to receive the information about the medical device from the mobile device (The Examiner cites to the different memory device using Sharma below, since Sharma is needed to render certain feature(s) obvious anyway. Fig. 8 & [0023] teaches an external device coupled to the IMD and programmer. The Examiner notes “to receive” is an intended use of coupling devices, which is not required for the claim to be met.), wherein the controller of the mobile device (processor 100) is configured to:
	receive data from the medical device, wherein the controller stores the data in the memory device coupled to the controller as [… a baseline dataset related to the medical device…] ([0037] – [0038] teach the programmer retrieves data from IMD. [0109] - [0110] teaches IMD 16 may record the measured baseline data. [0091] teaches memory 102 include a removable portion that may be used to allow patient data (stored) to be easily transferred.);
	transmit [… the data…] (the baseline) from the medical device to [… the different memory device…] ([0037] – [0038] teach the programmer retrieves data (transmitted) from IMD. [0033] teaches the programmer provides/transmits data to another device.);
	receive [… different data…] from the medical device (see e.g., [0037]), wherein [… the different data…] is received from the medical device as the different data is generated by the medical device (see Fig. 6 step 208. [0113] teaches the IMD 16 begins monitoring (necessarily measuring/generating) short term averages of data (different data). The system 10 continues to monitor these data (necessarily received from IMD) unless and until one or more measurements are outside the predetermined threshold zone (TZ).);
	transmit [… the different data…] (the monitored data) from the medical device to [… the different memory device…] ([0037] – [0038] teach the programmer retrieves data (transmitted) from IMD. [0033] teaches the programmer provides/transmits data to another device.);
	receive [… analyzed data…] from [… the different memory device…] ([0113] teaches once calculated, the programmer 24 stores the predetermined TZ in memory) responsive to [… it…] performing an analysis on the data from the medical device and the different data generated by the medical device (Fig. 6 step 204 & [0111] teach defining a predetermined TZ, which is a function of measured data (from IMD 16). Fig. 6 step 210 & [0113] teaches comparing the monitored data (different data) to the TZ (performing an analysis).);
	initiate an action based on the analyzed data from [… the different memory device…] (Fig. 6 step 212 & [0114] teach in the event that one or more measurements/monitored data are outside the predetermined TZ, programmer issues an alert (necessarily initiated).); and
[… update the baseline dataset…] based on the analyzed data, the action, or
both (see Specification at para. 0048. The Examiner interprets the compared data as the analyzed data. Fig. 6 step 212 & [0009] teaches issuing the alert (action) if (because) the monitored data is outside the zone defined using the measured baseline. [0033] teaches providing the alert to another device (based on both).)

Houben may not explicitly teach the mobile device (programmer 24) receiving, transmitting, outputting, or storing certain data, 
	e.g., a baseline dataset related to the medical device,
	e.g., different data,
	e.g., analyzed data.
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the noted feature of the programmer with teaching of Houben (e.g., the programmer retrieving data in [0037], the programmer providing data to another device in [0033], the programmer storing data in [0113], programmer interaction occurring via its display in [0036]), since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in Houben. Receiving, transmitting, storing and outputting data (as taught by Houben) do not change or affect the normal communication and storage-related functionality of the system and method of detecting worsening heart failure of Houben. Communicating and storing patient-related information with the programmer would be performed the same way even with the addition of communicating and storing certain types of data disclosed in Houben. Since the functionalities of the elements do not interfere with each other, the results of the combination would be predictable.

Houben may not teach
	a different memory device coupled to the mobile device or
	update the baseline dataset.

Sharma teaches
	a different memory device (Fig. 1 server 130); and
	update the baseline dataset (see Specification at para. 0048. [0065] teaches metric parameters 83 may store a metric-specific threshold for each of the patient metrics, which can be predetermined and held constant over the entire monitoring or modified, by a user (e.g. Houben’s clinician) or automatically, to compensate certain patient conditions. For example, a heart rate threshold may be changed over the course of monitoring if the normal or baseline heart rate has changed.)
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified the system and method of detecting worsening heart failure of Houben (of Medtronic, Inc.) to store data and update a baseline and to use this information as part of methods and systems for seamless therapy adjustment as taught by Sharma (of Medtronic, Inc.), with the motivation of improving a chronic heart failure (CHF) patient’s heart function, thereby improving quality of patient care (see Sharma at para. 0003).

Re. CLAIM 21: Houben/Sharma teaches the system of claim 17, wherein the medical device is an implantable cardio-verter defibrillator (ICD) (Houben [0004] teaches medical devices used to monitor heart rate, typically, have been implantable and, in many cases, have been cardiac defibrillators, such as cardioverters, with added heart failure monitoring functionality.) and the action initiates a delivery of an electric shock by the ICD (Houben [0048] teaches IMD 16 may deliver pulses, e.g., a responsive therapeutic shock. Houben [0098] teaches alerts (actions) provided may alert the patient or another user that a heart failure decompensation event may be likely to occur; and patient may then seek medical attention, e.g., check in to a hospital or clinic, to receive appropriate treatment, or the other user may instruct patient to do so. The Examiner interprets someone as interacting with the IMD to have the IMD deliver a responsive therapeutic shock.)

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Houben in view of Sharma and Degen et al. (US 2018/0060520 A1).

Re. CLAIM 18: Houben/Sharma teaches the system of claim 17, wherein:
	the mobile device is [… a smartwatch…] including a display ([0036] teaches the programmer 24 may be a handheld device and may include a touch screen display); and
	the action is initiated via the display ([0106] teaches the alert provided (action initiated) may be visual, e.g., a displayed text prompt, flashing buttons and/or screens. [0036] teaches the user may interact with programmer via the display.)

Houben/Sharma does not teach a smartwatch.
Degen teaches 
	a smartwatch ([0050] teaches a mobile device may be a smartwatch.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the noted features of a smartwatch with teaching of Houben/Sharma, since the combination of references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the smartwatch of Degen for the mobile communication means of Houben/Sharma. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Re. CLAIM 19: Houben/Sharma/Degen teaches the system of claim 18, wherein the medical device is implanted in a user (see Houben [0026], “implanted” as shown in Fig. 1) and the action is an alarm (see Houben Fig. 6, issue “alert”) of the smartwatch worn by the user (see Degen [0050], “smartwatch”. The Examiner interprets the smartwatch as worn as a matter of user preference.)

Re. CLAIM 20: Houben/Sharma/Degen teaches the system of claim 18, wherein the different memory device (Sharma server 130/Houben external device/server 314) pushes a notification related to the medical device to the smartwatch responsive to the analyzed data (Houben Fig. 6 & [0114] teaches issue alert responsive to comparing the predetermined TZ and monitored data (the analyzed data). Houben [0033] teaches an alert may be transmitted (pushed) to another device and relayed (pushed) via a computing device. Degen [0050] teaches a smartwatch (device). The Examiner notes that TZ is a function of the measured baseline(s) (see e.g., Houben at Abstract).)

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Houben in view of Sharma and Palti (US 5,474,552 A).

Re. CLAIM 22: Houben/Sharma teaches the system of claim 17, wherein the medical device is [… an insulin pump…] (see Houben [0131], “an implantable pump”) and the action initiates delivery of [… glucose by the insulin pump…] (Houben [0048] teaches IMD 16 may deliver pulses (a therapy). Houben [0098] teaches alerts (actions) provided may alert the patient or another user that a heart failure decompensation event may be likely to occur; and patient may then seek medical attention, e.g., check in to a hospital or clinic, to receive appropriate treatment, or the other user may instruct patient to do so. The Examiner interprets someone as interacting with the IMD to have the IMD deliver a therapy.)

Houben/Sharma does not teach 
	an insulin pump or
	delivery of glucose by the insulin pump.

Palti teaches
	an insulin pump (See Fig. 3; Col. 3, Ln. 5-7, “pump 10… preferably implanted”; and Col. 3, Ln. 36-39, “an implanted insulin-glucose delivery system”) and
	delivery of glucose by the insulin pump (Abstract teaches if the glucose is too low or too high, the controller activates a pump causing either glucose or glucagon, or insulin to be delivered to the person until the glucose level is within the predetermined range; and the pump may be a single, switchable pump.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the noted features of an implanted insulin-glucose delivery system with teaching of Houben, since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the implanted insulin-glucose delivery system of the secondary reference Palti for the therapy delivery means of the primary reference Houben. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Rosen (US 2018/0350455 A1) for teaching sensor-enabled mobile health monitoring and diagnosis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173. The examiner can normally be reached 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.W./Examiner, Art Unit 3626         

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626